The plaintiff in error, George H. Cook, was on June 9, 1910, by the verdict of a jury, found guilty of an assault with a dangerous weapon, with intent to do bodily harm, and sentenced to confinement in the state penitentiary for a period of one year and one day at hard labor, from which judgment of conviction an appeal has been prosecuted to this court.
Pursuant to the authority conferred in section 2, art. 7, of the Constitution of this state, the Legislature on May 18, 1908, passed an act creating a Criminal Court of Appeals, chapter 28, Sess. Laws 1907-08, p. 291. By section 4 of said act it was provided that said court should terminate on the 1st day of January, 1911, unless continued by the Legislature. On March 2, 1909 (article 2, c. 14, Sess. Laws 1909), said court was continued, and by express terms was given exclusive appellate *Page 363 
jurisdiction in all criminal cases. By section 7 of the latter act it is provided:
"The Criminal Court of Appeals, shall have exclusive appellate jurisdiction in all criminal cases appealed from county and district courts in this state, and such other courts as may be established by law."
Section 9 is as follows:
"The Criminal Court of Appeals shall have exclusive appellate jurisdiction coextensive with the limits of the state in all criminal cases, in the manner, and under such regulations as may be prescribed by law."
This court is therefore without jurisdiction to entertain the appeal. Byers v. Territory, 24 Okla. 811, 105 P. 998; Exparte Justus, 26 Okla. 101, 110 P. 907; Brown v. State,6 Okla. Crim. 442, 119 P. 447; State ex rel. Eubanks v. Cole,4 Okla. Crim. 25, 109 P. 736.
The appeal should be dismissed.
By the Court: It is so ordered.